Citation Nr: 1022674	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-24 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right medial meniscus tear and chondromalacia 
patella, currently evaluated as 10% disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had active service from July 1991 to February 
1996.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2004 rating action that denied a rating in 
excess of 10% for postoperative residuals of a right medial 
meniscus tear and chondromalacia patella.

In December 2007, the Board remanded this claim for further 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

The record reflects that during VA outpatient treatment in 
July 2008, the Veteran reported that she had obtained new X-
rays and MRIs of her knees.  The examiner noted that 
radiographs showed patellofemoral arthritis/DJD on MRI.  No 
recent radiographic reports showing arthritis are in the 
file.  

VA must seek to obtain all pertinent records of which it is 
put on notice.  See Murincsack v. Derwinski, 2 Vet. App. 363, 
372 (1992).  Additionally when the Veteran was examined by VA 
in October 2009, the examiner referred to imaging studies 
taken that day.  He reported the findings, and "no 
significant arthritis" was noted.  The actual X-ray report 
has not been associated with the claims file.  In this 
regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 38 
U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c). As there are 
outstanding VA and private records that appear to be related 
to the Veteran's claims, a remand is necessary to obtain such 
identified records.  38 C.F.R. § 3.159(c)(1)&(2).

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of 
Appeals for Veterans Claims (Court) held that a claim for a 
total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating. 

The record shows that the Veteran stated in her April 2004 
notice of disagreement that she was unable to perform her job 
due to her service-connected knee disorder.  She has 
submitted lay statements which report that she is having 
difficulty doing her job due to her knee.  In a VA outpatient 
treatment record addendum dated in January 2008, it was noted 
that the Veteran had lost her job due to her right knee 
problems.  Therefore, further development is warranted to 
ascertain whether the appellant's symptoms attributable to 
her service-connected disorder more nearly approximate the 
criteria for a total rating based on unemployability.

The Court has held that a TDIU claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disability does not prevent 
her from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on the ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 
Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  In light of the above, the Board finds that the 
Veteran requires a current VA examination to ascertain 
whether unemployability due to service-connected disability 
is demonstrated.

Accordingly, the case is REMANDED for the following actions: 

1. The RO should send the Veteran a duty-
to-assist letter on the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability.

2.  Contact the Veteran, and afford her 
the opportunity to identify or submit any 
additional pertinent evidence in support 
of her claim.  Specifically, in 
contacting the Veteran, the RO must 
request that the Veteran provide 
authorization such that the RO may 
attempt to obtain the records of her 
recent X-rays and MRIs.  Based on the 
Veteran's response, the RO must attempt 
to procure copies of all records from all 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain these records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran and her representative must then 
be given an opportunity to respond

3.  The RO should obtain a copy of the VA 
X-ray report referred to in the October 
2009 VA examination report.  In 
requesting this record, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the effect of her service-
connected disabilities on employability.  
The claims folder should be made 
available to the examiner. The examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
is unable to secure or maintain 
substantially gainful employment solely 
as a result of her service connected 
disabilities.  The examination report 
must include a complete rationale for all 
opinions and conclusions reached.

5.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal including 
the issue of entitlement to a TDIU.  If 
the benefit is not granted in full, the 
appellant and representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board.



The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


